


Exhibit 10.12

 

CITY NATIONAL CORPORATION

1999 OMNIBUS PLAN

 

(AS APPROVED BY CITY NATIONAL CORPORATION SHAREHOLDERS AT ANNUAL MEETING OF

APRIL 21, 1999; AS AMENDED BY CITY NATIONAL CORPORATION BOARD OF DIRECTORS,
APRIL 21, 1999)

 

CITY NATIONAL CORPORATION

1999 OMNIBUS PLAN

 

TABLE OF CONTENTS

 

I.

 

THE PLAN

 

 

 

1.1.

PURPOSE

 

 

 

1.2.

DEFINITIONS

 

 

 

1.3.

ADMINISTRATION AND AUTHORIZATION; POWER AND PROCEDURE

 

 

 

1.4.

PARTICIPATION

 

 

 

1.5.

SHARES AVAILABLE FOR AWARDS

 

 

 

1.6.

GRANT OF AWARDS

 

 

 

1.7.

AWARD PERIOD

 

 

 

1.8.

LIMITATIONS ON EXERCISE AND VESTING OF AWARDS

 

 

 

1.9.

ACCEPTANCE OF NOTES TO FINANCE EXERCISE

 

 

 

1.10.

NO TRANSFERABILITY

 

 

 

 

 

II.

 

EMPLOYEE OPTIONS

 

 

 

2.1.

GRANTS

 

 

 

2.2.

OPTION PRICE

 

 

 

2.3.

LIMITATIONS ON GRANT AND TERMS OF INCENTIVE STOCK OPTIONS

 

 

 

2.4.

LIMITS ON 10% HOLDERS

 

 

 

2.5.

NO OPTION REPRICING

 

 

 

2.6.

DIVIDEND EQUIVALENTS

 

 

 

2.7.

SURRENDER OF STOCK OPTIONS

 

 

 

2.8.

SPECIAL REQUIREMENTS FOR DIRECTOR STOCK OPTIONS

 

 

 

 

 

III.

 

STOCK APPRECIATION RIGHTS

 

 

 

3.1.

GRANTS

 

 

 

3.2.

EXERCISE OF STOCK APPRECIATION RIGHTS

 

 

 

3.3.

PAYMENT

 

 

 

 

 

 

IV.

 

RESTRICTED STOCK AWARDS

 

 

 

4.1.

GRANTS

 

 

 

4.2.

RESTRICTIONS

 

 

 

4.3.

RETURN TO THE COMPANY

 

 

(AS APPROVED BY CITY NATIONAL CORPORATION SHAREHOLDERS AT ANNUAL MEETING OF

APRIL 21, 1999; AS AMENDED BY CITY NATIONAL CORPORATION BOARD OF DIRECTORS,
APRIL 21, 1999)

 

--------------------------------------------------------------------------------


 

V.

 

PERFORMANCE SHARE AWARDS AND STOCK BONUSES

 

 

 

5.1.

GRANTS OF PERFORMANCE SHARE AWARDS

 

 

 

5.2.

GRANTS OF STOCK BONUSES

 

 

 

5.3.

DEFERRED PAYMENTS

 

 

 

5.4.

RESTRICTIONS

 

 

 

 

 

VI.

 

TAX OFFSET BONUS RIGHTS

 

 

 

6.1.

GRANTS

 

 

 

6.2.

TAX OFFSET BONUS RIGHTS PERIOD

 

 

 

6.3.

EXERCISE OF RIGHTS

 

 

 

6.4.

PAYMENTS

 

 

 

6.5.

TERMINATION OF EMPLOYMENT

 

 

 

 

 

VII.

 

OTHER PROVISIONS

 

 

 

7.1.

RIGHTS OF ELIGIBLE EMPLOYEES, PARTICIPANTS AND BENEFICIARIES

 

 

 

7.2.

ADJUSTMENTS; ACCELERATIONS

 

 

 

7.3.

EFFECT OF TERMINATION OF EMPLOYMENT

 

 

 

7.4.

COMPLIANCE WITH LAWS

 

 

 

7.5.

TAX WITHHOLDING

 

 

 

7.6.

PLAN AMENDMENT; TERMINATION AND SUSPENSION

 

 

 

7.7.

PRIVILEGES OF STOCK OWNERSHIP

 

 

 

7.8.

EFFECTIVE DATE OF THE PLAN

 

 

 

7.9.

TERM OF THE PLAN

 

 

 

7.10.

GOVERNING LAW; CONSTRUCTION; SEVERABILITY

 

 

 

7.11.

CAPTIONS

 

 

 

7.12.

NON-EXCLUSIVITY OF PLAN

 

 

 

(AS APPROVED BY CITY NATIONAL CORPORATION SHAREHOLDERS AT ANNUAL MEETING OF

APRIL 21, 1999; AS AMENDED BY CITY NATIONAL CORPORATION BOARD OF DIRECTORS,
APRIL 21, 1999)

 

CITY NATIONAL CORPORATION

1999 OMNIBUS PLAN

 

I. THE PLAN

 

1.1. PURPOSE

 

The purpose of this Plan is to promote the success of the Corporation by
providing an additional means through the grant of Awards to attract, motivate,
retain and reward key employees, including officers, whether or not directors,
of the Corporation with awards and incentives for high levels of individual
performance and improved financial performance of the Corporation.

 

1.2. DEFINITIONS

 

(a) “Award” shall mean an award of any Option, Stock Appreciation Right,
Restricted Stock Award, Performance Share Award, Stock Bonus, Dividend
Equivalent, Tax Offset Bonus or other right or security that would constitute a
“derivative security” under Rule 16a-l(c) of the Exchange Act, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

 

--------------------------------------------------------------------------------


 

(b) “Award Agreement” shall mean any writing setting forth the terms of an Award
that has been authorized by the Committee.

 

(c) “Award Date” shall mean the date upon which the Committee took the action
granting an Award or such later date as the Committee designates as the Award
Date at the time of the Award.

 

(d) “Award Period” shall mean the period beginning on an Award Date and ending
on the expiration date of such Award.

 

(e) “Beneficiary” shall mean the person, persons, trust or trusts entitled by
will or the laws of descent and distribution to receive the benefits specified
in the Award Agreement and under this Plan in the event of a Participant’s
death, and shall mean the Participant’s executor or administrator if no other
Beneficiary is identified and able to act under the circumstances.

 

(f) “Board” shall mean the Board of Directors of the Corporation.

 

(g) “Change in Control Event” shall mean:

 

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of Common Stock of the
Corporation (the “Outstanding Common Stock”) or (ii) the combined voting power
of the then outstanding voting securities of the Corporation entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this sub-section (1), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Corporation; (ii) any acquisition by the Corporation; (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintain by the Corporation or any corporation controlled by the Corporation,
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this section (g), or (v)
any acquisition by the Goldsmith Family or any director or partnership for the
benefit of any member of the Goldsmith Family; or

 

(2) Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or contest by or on behalf of a person other than the board; or

 

(3) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination (i) all or substantially all of the individuals and entities who
were the beneficial owners respectively, of the Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially owned,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such

 

2

--------------------------------------------------------------------------------


 

Business Combination, of the Outstanding Corporation Common Stock and
outstanding Corporation voting securities, as the case may be, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan or related trust of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board, providing for such Business
Combination; or

 

(4) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

 

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(i) “Commission” shall mean the Securities and Exchange Commission.

 

(j) “Committee” shall mean the Compensation and Directors Nominating Committee
of the Board, or other Committee, regardless of name, that acts on matters of
compensation for eligible employees, which Committee shall be comprised only of
two or more directors or such greater number of directors as may be required
under applicable law, each of whom, during such time as one or more Participants
may be subject to Section 16 of the Exchange Act, shall be a Disinterested and
Outside director.

 

(k) “Common Stock” shall mean the common stock of the Corporation, $1.00 par
value per share, and such other securities or property as may become the subject
of Awards, or become subject to Awards, pursuant to an adjustment made under
Section 6.2 of this Plan.

 

(l) “Corporation” shall mean City National Corporation and its Subsidiaries.

 

(m) “Disinterested and Outside” shall mean “disinterested” within the meaning of
any applicable regulatory requirements, including Rule 16b-3, and “outside”
within the meaning of Section 162(m) of the Code.

 

(n) “Dividend Equivalent” shall mean an amount equal to the amount of cash
dividends or other cash distributions paid (or such portion of such dividend or
other distribution as may be designated by the Committee) with respect to each
Share after the date of an Award of a Dividend Equivalent.

 

3

--------------------------------------------------------------------------------


 

(o) “Eligible Employee” shall mean an officer at a level of Vice President or
the equivalent (whether or not a director) of the Corporation, or any Other
Eligible Person, as determined by the Committee in its discretion. In no event
may any member of the Committee or a committee administering any other stock
option, stock appreciation, stock bonus or other stock plan of the Corporation
be an Eligible Employee.

 

(p) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

(q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(r) “Fair Market Value” shall mean, with respect to Common Stock, the price at
which the Stock sold on the last normal transaction of the trading day on a
specified date, or if no trading occurs on such specified date, on the most
recent preceding business day on which trading occurred, as quoted on the
National Market System of the National Association of Securities Dealers or on
any exchange upon which the stock may be traded.

 

(s) “Incentive Stock Option” shall mean an Option which is designated as an
incentive stock option within the meaning of Section 422 of the Code and which
contains such provisions as are necessary to comply with that section.

 

(t) “Nonqualified Stock Option” shall mean an Option that is designated as a
Nonqualified Stock Option and shall include any Option intended as an Incentive
Stock Option that fails to meet the applicable legal requirements thereof. Any
Option granted hereunder that is not designated as an incentive stock option
shall be deemed to be designated a nonqualified stock option under this Plan and
not an incentive stock option under the Code.

 

(u) “Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Corporation.

 

(v) “Option” shall mean an option to purchase Shares under this Plan. The
Committee shall designate any Option granted to an Eligible Employee as a
Nonqualified Stock Option or an Incentive Stock Option.

 

(w) “Other Eligible Person” shall mean any other person (including significant
agents and consultants) who performs substantial services for the Corporation of
a nature similar to those performed by key employees, selected to participate in
this Plan by the Committee from time to time; provided that in no event shall a
Non-Employee Director be selected as an Other Eligible Person.

 

4

--------------------------------------------------------------------------------


 

(x) “Participant” shall mean an Eligible Employee who has been granted an Award
under this Plan.

 

(y) “Performance Share Award” shall mean an Award made pursuant to the
provisions, and subject to the terms and conditions, of Article V of the Plan.

 

(z) “Personal Representative” shall mean the person or persons who, upon the
Total Disability or incompetence of a Participant, shall have acquired on behalf
of the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.

 

(aa) “Plan” shall mean this 1999 Omnibus Plan.

 

(bb) “QDRO” shall mean a qualified domestic relations order as defined in
Section 414 (p) of the Code or Title I, Section 206(d) (3) of ERISA (to the same
extent as if this Plan were subject thereto), or the applicable rules
thereunder.

 

(cc) “Restricted Stock” shall mean Shares awarded to a Participant subject to
payment of such consideration, if any, and such conditions on vesting and such
transfer and other restrictions as are established in or pursuant to this Plan,
for so long as such shares remain unvested under the terms of the applicable
Award Agreement.

 

(dd) “Retirement” shall mean retirement from active service as an employee or
officer of the Corporation on or after attaining age 65.

 

(ee) “Rule 16b-3” shall mean Rule 16b-3, as amended from time to time, as
promulgated by the Commission pursuant to the Exchange Act.

 

(ff) “Section 16 Person” shall mean a person subject to Section 16(a) of the
Exchange Act.

 

(gg) “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

 

(hh) “Shares” shall mean shares of Common Stock of the Corporation.

 

(ii) “Stock Appreciation Right” shall mean a right to receive a number of Shares
or an amount of cash, or a combination of shares and cash, the aggregate amount
or value of which is determined by reference to a change in the Fair Market
Value of the Shares that is authorized under this Plan.

 

(jj) “Subsidiary” shall mean any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

 

5

--------------------------------------------------------------------------------


 

(kk) “Total Disability” shall mean a “permanent and total disability” within the
meaning of Section 22(e) (3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.

 

1.3. ADMINISTRATION AND AUTHORIZATION; POWER AND PROCEDURE

 

(a) Committee. This Plan shall be administered by, and all Awards to Eligible
Employees shall be authorized by, the Committee. Action of the Committee with
respect to the administration of this Plan shall be taken pursuant to a majority
vote or by unanimous written consent of its members.

 

(b) Plan Awards; Interpretation; Powers of Committee. Subject to the express
provisions of this Plan, the Committee shall have the authority:

 

(i) To determine, from among those persons eligible, the particular Eligible
Employees who will receive any Awards;

 

(ii) To grant Awards to Eligible Employees, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such persons, and determine the other specific terms and
conditions of such Awards consistent with the express limits of this Plan, and
establish the installments (if any) in which such Awards shall become
exercisable or shall vest, or determine that no delayed exercisability or
vesting is required, and establish the events of termination or reversion (if
any) of such Awards;

 

(iii) To approve the forms of Award Agreements (which need not be identical
either as to type of Award or among Participants);

 

(iv) To construe and interpret this Plan and any agreements defining the rights
and obligations of the Corporation and Participants under this Plan, further
define the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan;

 

(v) To cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate, any or all outstanding Awards held
by Participants, subject to any required consent under Section 7.6;

 

(vi) To accelerate or extend the exercisability or vesting extend the term of
any or all such outstanding Awards within the maximum ten-year term of Awards
under Section 1.7; and

 

6

--------------------------------------------------------------------------------


 

(vii) To make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.

 

(c) Binding Determinations. Any action taken by, or inaction of, the
Corporation, the Board or the Committee relating or pursuant to this Plan shall
be within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons. No member of the Board or Committee, or officer of
the Corporation, shall be liable for any such action or inaction of the entity
or body, of another person or, except in circumstances involving bad faith, of
himself or herself. Subject only to compliance with the express provisions
hereof, the Board and Committee may act in their absolute discretion in matters
within their authority related to this Plan.

 

(d) Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Corporation. No director, officer or agent of the Corporation shall be
liable for any such action or determination taken or made or omitted in good
faith.

 

(e) Delegation. The Committee may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation.

 

1 .4. PARTICIPATION

 

Awards may be granted by the Committee only to those persons that the Committee
determines to be Eligible Employees. An Eligible Employee who has been granted
an Award may, if otherwise eligible, be granted additional Awards if the
Committee shall so determine. Non-Employee Directors shall be eligible to
receive Awards under this Plan only as specified in Section 2.8.

 

1.5. SHARES AVAILABLE FOR AWARDS

 

Subject to the provisions of Section 7.2, the capital stock that may be
delivered under this Plan shall be shares of the Corporation’s authorized but
unissued Common Stock. The shares may be delivered for any lawful consideration.

 

(a) Number of Shares. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Employees under this Plan shall
not exceed 3,500,000 Shares subject to subsection (c) below and the adjustments
contemplated by Section 7.2. The maximum number of Options and Stock
Appreciation Rights (whether payable in Shares, cash or any combination thereof)
that may be granted to an Eligible Employee during any one-year period shall not
exceed 500,000, subject to adjustment as contemplated in Section 7.2. The
aggregate number of shares designated under the Plan as Restricted Stock, stock
subject to Performance Share Awards and Stock Bonuses, shall never exceed
1,000,000.

 

7

--------------------------------------------------------------------------------


 

(b) Reservation of Shares. Common Stock subject to outstanding Awards of
derivative securities (as defined in Rule 16a-l(c) under the Exchange Act) shall
be reserved for issuance. If a Stock Appreciation Right or similar right based
on the increased market value of a specified number of Shares is exercised or a
Performance Share Award is paid, the number of Shares to which such exercise or
payment relates under the applicable Award shall be charged against the maximum
amount of Shares that may be delivered pursuant to Awards under this Plan and,
if applicable, such Award. If the Corporation withholds Shares pursuant to
Section 2.2(b) or 7.5, the number of shares that would have been deliverable
with respect to an Award shall be reduced by the number of shares withheld and
such shares shall not be available for additional Awards under this Plan. To the
extent a Performance Share Award constitutes an equity security (as this phrase
is defined in Rule 16a-1 under the Exchange Act) issued by the Corporation and
is paid in Shares the number of Shares (if any) subject to such Performance
Share Award shall be charged (but in the case of tandem or substituted Awards,
without duplication) against the maximum number of Shares that may be delivered
pursuant to Awards under this Plan.

 

(c) Cash Only Award Limit. Awards payable solely in cash under the Plan and
Awards payable either in cash or shares that are actually paid in cash shall
constitute and be referred to as “Cash Only Awards”. The number of Cash Only
Awards shall be determined by reference to the number of Shares by which the
Award is measured. The maximum number of Cash Only Awards that may be paid shall
not, together with the aggregate number of Shares that may be delivered under
subsection (a), exceed 5,000,000, subject to adjustments under Section 7.2.
Awards payable either in cash or shares shall not be counted against the Cash
Only Award limit if charged against the share limit in subsection (a).
Notwithstanding the foregoing, if an Award paid or payable solely in cash
satisfies the requirements for the exclusion from the definition of a derivative
security in Rule 16a-l(c) that does not require that the award be made under a
Rule 16b-3 plan, the Award shall not be counted against any of the limits of
this Section.

 

(d) Reissue of Awards. Subject to any restrictions under Rule 16b-3, the shares
which are subject to any unexercised, unconverted, unvested or undistributed
portion of any expired, canceled, terminated or forfeited Award, or any
alternative form of consideration under an Award that is not paid in connection
with the settlement of an Award or any portion of an Award shall again be
available for Award under subsection (a) or (c) above, as applicable, provided
the Participant has not received dividends or Dividend Equivalents during the
period in which the Participant’s ownership was restricted or otherwise not
vested. Shares that are issued pursuant to Awards and subsequently reacquired by
the Corporation pursuant to the terms and conditions of the Awards also shall be
available for reissuance under the Plan. Nothing in this paragraph shall be
interpreted to allow shares which are in the possession of the Corporation
pursuant to either Section 2.2(b) or 7.5 to be available for reissuance under
the Plan.

 

8

--------------------------------------------------------------------------------


 

(e) Interpretive Issues. Additional rules for determining the number of shares
or Cash Only Awards authorized under the Plan may be adopted by the Committee as
it deems necessary or appropriate; provided that such rules are consistent with
Rule 16b.

 

1.6. GRANT OF AWARDS

 

Subject to the express provisions of this Plan, the Committee shall determine
the number of Shares subject to each Award, and the price (if any) to be paid
for the Shares or the Award and, in the case of Performance Share Awards, in
addition to matters addressed in Section 1.3(b), the specific objectives, goals
and performance criteria (such as an increase in revenues, market value,
earnings or book value over a base period, the years of service before vesting,
the relevant job classification or level of responsibility or other factors)
that further define the terms of the Performance Share Award. Each Award shall
be evidenced by an Award Agreement signed by the Corporation and, if required by
the Committee, by the Participant.

 

1.7. AWARD PERIOD

 

Each Award and all executory rights or obligations under the related Award
Agreement shall expire on such date (if any) as shall be determined by the
Committee, but, in the case of Options or other rights to acquire Shares, not
later than ten (10) years after the Award Date.

 

1.8. LIMITATIONS ON EXERCISE AND VESTING OF AWARDS

 

(a) Provisions for Exercise. Except as may otherwise be provided in an Award
Agreement or herein, no Award shall be exercisable or shall vest until at least
six months after the initial Award Date. Once exercisable an Award shall remain
exercisable until the expiration or earlier termination of the Award, unless the
Committee otherwise provides.

 

(b) Procedure. Any exercisable Award shall be deemed to be exercised when the
Secretary of the Corporation receives written notice of such exercise from the
Participant, together with any required payment made in accordance with
Section 2.2(b).

 

(c) Fractional Shares/Minimum Issue. Fractional share interests shall be
disregarded, but may be accumulated. The Committee, however, may determine that
cash, other securities or other property will be paid or transferred in lieu of
any fractional share interests. No fewer than 100 Shares may be purchased on
exercise of any Award at one time unless the number purchased is the total
number at the time available for purchase under the Award.

 

9

--------------------------------------------------------------------------------


 

1.9. ACCEPTANCE OF NOTES TO FINANCE EXERCISE

 

The Corporation may, with the Committee’s approval, accept one or more notes
from any Participant in connection with the exercise or receipt of any
outstanding Award; provided that any such note shall be subject to the following
terms and conditions:

 

(a) The principal of the note shall not exceed the amount required to be paid to
the Corporation upon the exercise or receipt of one or more Awards under the
Plan and the note shall be delivered directly to the Corporation in
consideration of such exercise or receipt.

 

(b) The initial term of the note shall be determined by the Committee; provided
that the term of the note, including extensions, shall not exceed a period of 10
years.

 

(c) The note shall provide for full recourse to the Participant and shall bear
interest at a rate determined by the Committee but not less than the applicable
imputed interest rate specified by the Code.

 

(d) Except as otherwise provided by the Committee, if the employment of the
Participant terminates, the unpaid principal balance of the note shall become
due and payable on the 10th business day after such termination; provided,
however, that if a sale of any Shares acquired by the Participant in connection
with an Award to which the note relates would cause such Participant to incur
liability under Section 16(b) of the Exchange Act, the unpaid balance shall
become due and payable on the 10th business day after the first day on which a
sale of such shares could have been made without incurring such liability
assuming for these purposes that there are no other transactions by the
Participant subsequent to such termination.

 

(e) If required by the Committee or by applicable law, the note shall be secured
by a pledge of any shares or rights financed thereby or any other collateral
determined by the Committee in compliance with applicable law.

 

(f) The terms, repayment provisions, and collateral release provisions of the
note and the pledge securing the note shall conform with applicable rules and
regulations of the Federal Reserve Board as then in effect and any other
applicable banking rules and regulations.

 

10

--------------------------------------------------------------------------------


 

1.10. NO TRANSFERABILITY

 

(a) Awards may be exercised only by the Participant or, if the Participant has
died, the Participant’s Beneficiary or, if the Participant has suffered a Total
Disability, the Participant’s Personal Representative, if any, or if there is
none, the Participant, or (to the extent permitted by applicable law and Rule
16b-3) a third party pursuant to such conditions and procedures as the Committee
may establish. Other than by will or the laws of descent and distribution or
pursuant to a QDRO or other exception to transfer restrictions under Rule 16b-3
(except to the extent not permitted in the case of an Incentive Stock Option),
no right or benefit under this Plan or any Award, including, without limitation,
any Option or shares of Restricted Stock, that has not vested shall be
transferable by the Participant or shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge (other than to the Corporation) and any such attempted action shall be
void. The Corporation shall disregard any attempt at transfer, assignment or
other alienation prohibited by the preceding sentences and shall pay or deliver
such cash or Shares in accordance with the provisions of this Plan.

 

(b) The restrictions on exercise and transfer above shall not be deemed to
prohibit the authorization by the Committee of “cashless exercise” procedures
with unaffiliated third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of Awards consistent with applicable legal
restrictions and Rule 16b-3, nor, to the extent permitted by the Committee,
transfers for estate and financial planning purposes, notwithstanding that the
inclusion of such features may render the particular Awards ineligible for the
benefits of Rule 16b-3, nor, in the case of Participants who are not Section 16
Persons, transfers to such other persons or in such other circumstances as the
Committee may in the Award Agreement or other writing expressly permit.

 

II. EMPLOYEE OPTIONS

 

2.1. GRANTS

 

One or more Options may be granted under this Article to any Eligible Employee,
subject to the provisions of Section 1.5. Each Option granted may be either an
Option intended to be an Incentive Stock Option or an Option not so intended,
and such intent shall be indicated in the applicable Award Agreement.

 

2.2. OPTION PRICE

 

(a) Pricing Limits. Subject to Section 2.4, the purchase price per share of the
Common Stock covered by each Option shall be determined by the Committee at the
time the Option is granted, but shall not be less than 100% of the Fair Market
Value of the Common Stock on the date of grant.

 

11

--------------------------------------------------------------------------------


 

(b) Payment Provisions. The purchase price of any shares purchased on exercise
of an Option granted under this Article shall be paid in full at the time of
each purchase in one or a combination of the following methods: (i) in cash or
by electronic funds transfer; (ii) by check payable to the order of the Company;
(iii) if authorized by the Committee or specified in the applicable Award
Agreement, in cash in an amount equal to the par value of the shares being
purchased, and, in the form of a promissory note (consistent with the
requirements of Section 1.9) of the Participant in an amount equal to the
difference between said cash amount and the purchase price of such shares; (iv)
by notice and third party payment in such manner as may be authorized by the
Committee; (v) by the delivery of Shares already owned by the Participant,
provided, however, that the Committee may in its absolute discretion limit the
Participant’s ability to exercise an Award by delivering such Shares; or (vi) if
authorized by the Committee or specified in the applicable Award Agreement, by
reduction in the number of Shares otherwise deliverable upon exercise by that
number of Shares which have a then Fair Market Value equal to such purchase
price. Previously owned Shares used to satisfy the exercise price of an Option
under clause (v) shall be valued at their Fair Market Value on the date of
exercise.

 

2.3. LIMITATIONS ON GRANT AND TERMS OF INCENTIVE STOCK OPTIONS

 

(a) $100,000 Limit. To the extent that the aggregate “fair market value” of
Common Stock with respect to which Incentive Stock Options first become
exercisable by a Participant in any calendar year exceeds $100,000, taking into
account both Common Stock subject to Incentive Stock Options under this Plan and
stock subject to incentive stock options under all other plans of the
Corporation, such options shall be treated as Nonqualified Stock Options. For
this purpose, the “fair market value” of the Common Stock subject to Options
shall be determined as of the date the Options were awarded. In reducing the
number of Options treated as Incentive Stock Options to meet the $100,000 limit,
the most recently granted Options shall be reduced first. To the extent a
reduction of simultaneously granted Options is necessary to meet the $100,000
limit, the Committee may, in the manner and to the extent permitted by law,
designate which shares of Common Stock are to be treated as shares acquired
pursuant to the exercise of an Incentive Stock Option.

 

(b) Option Period. Subject to Section 2.4, each Option and all rights thereunder
shall expire no later than ten years after the Award Date.

 

(c) Other Code Limits. There shall be imposed in any Award Agreement relating to
Incentive Stock Options such terms and conditions as from time to time are
required in order that the Option be an “incentive stock option” as that term is
defined in Section 422 of the Code.

 

12

--------------------------------------------------------------------------------


 

2.4. LIMITS ON 10% HOLDERS

 

No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option with respect to the Common Stock covered by the
Option is at least 110% of the Fair Market Value of the Common Stock subject to
the Option and such Option by its terms is not exercisable after the expiration
of five years from the date such Option is granted.

 

2.5. NO OPTION REPRICING

 

Subject to Section 7.2 and Section 7.6 and the specific limitations on Awards
granted in this Plan, the Committee may not reduce the exercise price of any
Option or Stock Appreciation Right granted pursuant to the Plan following the
date of the Award or to accept the surrender of outstanding Options or Stock
Appreciation Rights as consideration for the grant of a new Award with a lower
per-share exercise price.

 

2.6. DIVIDEND EQUIVALENTS

 

The Committee may, at the time of granting an Option, grant Dividend Equivalents
attributable to Shares subject to the Option. Dividend Equivalents shall be paid
in cash only to the extent the Option is unexercised as of the dividend record
date, as specified in the Award Agreement, as follows: the Dividend Equivalent
per Share shall be multiplied by the number of Shares subject to Option and an
amount equal to the product so derived shall be paid in cash to the Participant
on the dividend payment date. The Committee may, in the Award, specify that
Dividend Equivalents shall be paid only for a specified time period or only as
to that portion of the Option that has vested.

 

2.7. SURRENDER OF STOCK OPTIONS

 

The Committee, in its sole discretion, shall have the authority under the
circumstances set forth herein to agree mutually with a Participant to grant
such Participant the right on such terms and conditions as the Committee may
prescribe, to surrender such Participant’s Options to the Corporation for
cancellation and to receive upon such surrender a cash payment equal to the
Spread applicable to such surrendered Option. Such right shall be made available
only in the event of an Offer (as defined in the following paragraph).

 

13

--------------------------------------------------------------------------------


 

The term “Offer” as used in this Section means any tender offer or exchange
offer for Shares, other than one made by the Corporation, provided that the
corporation, person or other entity making the offer acquires Shares pursuant to
such offer.

 

The term “Offer Price per Share” as used in this Section means the highest price
per share paid on any Offer which is in effect at any time during the period
beginning on the sixtieth day prior to the date on which the Option is
surrendered pursuant to this Section and ending on such date of surrender. Any
securities or property which are part or all of the consideration paid for
shares in the Offer shall be valued in determining the Offer Price per Share at
the higher of (a) the valuation placed on such securities or property by any
other corporation, person or entity making the Offer or (b) the valuation placed
on such securities or property by the Committee.

 

The term “Spread” as used in this Section means with respect to any surrendered
Option and associated right, if any, an amount equal to the product computed by
multiplying (i) the excess of (A) the Offer Price per Share or the highest
market price per share of the Corporation’s Common Stock during the period
beginning on the sixtieth day prior to the date on which the Stock Option is
surrendered pursuant to this Section and ending on such date of surrender over
(B) the purchase price per share at which the surrendered Option is then
exercisable, by (ii) the number of shares subject to such Option with respect to
which it has not theretofore been exercised.

 

2.8. SPECIAL REQUIREMENTS FOR DIRECTOR STOCK OPTIONS

 

(a) Eligibility. All directors of the Corporation who are not employees of the
Corporation shall be eligible to receive Director Stock Options, as set forth in
this Section 2.8. Notwithstanding the foregoing, any director who is, or who
during the preceding calendar year was, a member of the Committee or any
committee administering any other stock option, stock appreciation, stock bonus
or other stock plan of the Corporation or any Subsidiary will not be eligible to
receive Director Stock Options hereunder if, in the opinion of counsel for the
Corporation, the receipt of Director Stock Options will cause such director to
be a “disinterested person” with respect to the Plan or any other stock option,
stock appreciation, stock bonus or other stock plan of the Corporation or any
subsidiary pursuant to Rule 16b-3 of the Securities and Exchange Commission, or
will otherwise disqualify the Plan or any other such Plan from compliance with
said rule.

 

(b) Grant of Director Options. Every eligible director will receive five hundred
(500) Director Stock Options on the date of each annual meeting of shareholders.
Director Stock Options shall be granted automatically to each such eligible
director on the business day following such annual meeting of stockholders,
without further action of the Committee or the Board.

 

(c) Stock Option Price. The purchase price of the stock pursuant to a Director
Stock Option shall be $1.00 per share.

 

14

--------------------------------------------------------------------------------


 

(d) Other Terms of Director Stock Options. Each Director Stock Option shall
become exercisable six (6) months after the date of grant. Unless otherwise
determined by the Committee, if the holder of Director Stock Options ceases to
serve as a director of the Corporation for any reason other than for cause, the
Director Stock Options shall expire at the end of their fixed term or three
months after the date of such termination, and until then shall be exercisable
in full, regardless of any vesting schedule otherwise applicable. Except as set
forth in this Section 2.8, all terms and provisions of the Director Stock
Options shall be as set forth in the Plan with respect to options which are not
Director Stock Options.

 

III. STOCK APPRECIATION RIGHTS

 

3.1. GRANTS

 

In its discretion, the Committee may grant to any Eligible Employee Stock
Appreciation Rights either concurrently with the grant of another Award or in
respect of an outstanding Award, in whole or in part, or independently of any
other Award. Any Stock Appreciation Right granted in connection with an
Incentive Stock Option shall contain such terms as may be required to comply
with the provisions of Section 422 of the Code and the regulations promulgated
thereunder.

 

3.2. EXERCISE OF STOCK APPRECIATION RIGHTS

 

(a) Exercisability. A Stock Appreciation Right related to another Award shall be
exercisable at such time or times, and to the extent, that the related Award
shall be exercisable, provided, however, that any exercise of any Stock
Appreciation Right hereunder shall be made beginning on the third business day
following the date of release of the financial data specified in paragraph
(e)(1)(ii) of Rule 16b-3 of the regulations promulgated under the Securities
Exchange Act of 1934 and ending on the twelfth business day following such date
or at such other time as may be permitted under an agreement or successor rule.

 

(b) Effect on Available Shares. In the event that a Stock Appreciation Right is
exercised, the number of Shares subject to the Award shall be charged against
the number of Shares subject to the Stock Appreciation Right and the related
Option of the Participant.

 

(c) Stand-Alone SARs. A Stock Appreciation Right granted independently of any
other Award shall be exercisable pursuant to the terms of the Award Agreement
but, unless the Committee determines otherwise, in no event earlier than six
months after the Award Date.

 

3.3. PAYMENT

 

(a) Amount. Unless the Committee otherwise provides, upon exercise of a Stock
Appreciation Right, the Participant shall be entitled to receive payment of an
amount determined by multiplying

 

15

--------------------------------------------------------------------------------


 

(i) The difference obtained by subtracting the exercise price per Share under
the related Award (if applicable) or the initial share value specified in the
Award from the Fair Market Value of a Share on the date of exercise of the Stock
Appreciation Right, by

 

(ii) The number of Shares with respect to which the Stock Appreciation Right
shall have been exercised.

 

Notwithstanding the above, the Committee may place a maximum limitation on the
amount payable upon exercise of a Stock Appreciation Right. Such limitation,
however, must be determined as of the date of the grant and noted on the
instrument evidencing the Stock Appreciation Right granted hereunder.

 

(b) Form of Payment. The Committee, in its sole discretion, shall determine the
form in which payment shall be made of the amount determined under paragraph (a)
above, either solely in cash, solely in Shares (valued at Fair Market Value on
the date of exercise of the Stock Appreciation Right), or partly in such Shares
and partly in cash, provided that the Committee shall have determined that such
exercise and payment are consistent with applicable law. If the Committee
permits the Participant to elect to receive cash or Shares (or a combination
thereof) on such exercise, any such election shall be subject to such conditions
as the Committee may impose and, in the case of any Section 16 Person, any
election to receive cash shall be subject to any applicable limitations under
Rule 16b-3.

 

IV. RESTRICTED STOCK AWARDS

 

4.1. GRANTS

 

The Committee may, in its discretion, grant one or more Restricted Stock Awards
to any Eligible Employee. Each Restricted Stock Award Agreement shall specify
the number of Shares to be issued, the date of such issuance, the consideration
for such Shares (but not less than the minimum lawful consideration) to be paid,
if any, by the Participant and the restrictions imposed on such Shares and the
conditions of release or lapse of such restrictions. Such restrictions shall not
lapse earlier than six months after the Award Date, except to the extent the
Committee may otherwise provide. Stock certificates evidencing shares of
Restricted Stock pending the lapse of the restrictions (“restricted shares”)
shall bear a legend making appropriate reference to the restrictions imposed
hereunder and shall be held by the Corporation or by a third party designated by
the Committee until the restrictions on such shares shall have lapsed and the
shares shall have vested in accordance with the provisions of the Award and
Section 1.8. Upon issuance of the Restricted Stock Award, the Participant may be
required to provide such further assurance and documents as the Committee may
require to enforce the restrictions.

 

16

--------------------------------------------------------------------------------


 

4.2. RESTRICTIONS

 

(a) Pre-Vesting Restraints. Except as provided in Section 1.10 and 4.1,
restricted shares comprising any Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered either
voluntarily or involuntarily, until such shares have vested.

 

(b) Dividend and Voting Rights. Unless otherwise provided in the applicable
Award Agreement, a Participant receiving a Restricted Stock Award shall be
entitled to cash dividend and voting rights for all shares issued even though
they are not vested, provided that such rights shall terminate immediately as to
any restricted shares which cease to be eligible for vesting.

 

(c) Cash Payments. If the Participant shall have paid or received cash
(including any dividends) in connection with the Restricted Stock Award, the
Award Agreement shall specify whether and to what extent such cash shall be
returned (with or without an earnings factor) as to any restricted shares which
cease to be eligible for vesting.

 

(d) The maximum number of shares issued in the form of Restricted Stock Awards,
when added to the number of shares reserved for issuance pursuant to Performance
Share Awards and the number of shares awarded in the form of Stock Bonuses, may
never exceed 1,000,000.

 

4.3. RETURN TO THE CORPORATION

 

Unless the Committee otherwise expressly provides, shares of Restricted Stock
that are subject to restrictions at the time of termination of employment or are
subject to other conditions to vest that have not been satisfied by the time
specified in the applicable Award Agreement shall not vest and shall be returned
to the Corporation in such manner and on such terms as the Committee shall
therein provide.

 

V. PERFORMANCE SHARE AWARDS AND STOCK BONUSES

 

5.1. GRANTS OF PERFORMANCE SHARE AWARDS

 

The Committee may, in its discretion, grant one or more Performance Share Awards
to any Eligible Employee based upon such factors, which in the case of any Award
to a Section 16 Person shall include but not be limited to the contributions,
responsibilities and other compensation of the person, as the Committee shall
deem relevant in light of the specific type and terms of the Award. An Award
Agreement shall specify the maximum number of Shares (if any) subject to the
Performance Share Award, the consideration (but not less than the minimum lawful
consideration) to be paid for any such Shares as may be issuable to the
Participant, the duration of the Award and the conditions upon which delivery of
any Shares or cash to the Participant shall be based. The amount of Shares that
may be deliverable pursuant to such Award shall

 

17

--------------------------------------------------------------------------------


 

be based upon the degree of attainment over a specified period (a “performance
cycle”) as may be established by the Committee of such measure(s) of the
performance of the Corporation (or any part thereof) or the Participant as may
be established by the Committee. The Committee may provide for full or partial
credit, prior to completion of such performance cycle or the attainment of the
performance achievement specified in the Award, in the event of the
Participant’s death, Retirement, or Total Disability, a Change in Control Event
or in such other circumstances as the Committee, consistent with
Section 7.10(c)(2), if applicable, may determine.

 

5.2. GRANTS OF STOCK BONUSES

 

The Committee may grant a stock bonus to any Eligible Employee to reward
exceptional or special services, contributions or achievements in the manner and
on such terms and conditions (including any restrictions on such shares) as
determined from time to time by the Committee.

 

The number of Shares so awarded shall be determined by the Committee. The stock
bonus may be granted independently or in lieu of a cash bonus.

 

5.3. DEFERRED PAYMENTS

 

The Committee may authorize for the benefit of any Eligible Employee the
deferral of any payment of cash or Shares that may become due or of cash
otherwise payable under this Plan, and provide for accreted benefits thereon
based upon such deferment, at the election or at the request of such
Participant, subject to the other terms of this Plan. Such deferral shall be
subject to such further conditions, restrictions or requirements as the
Committee may impose, subject to any then vested rights of Participants.

 

5.4 RESTRICTIONS

 

The maximum number of shares reserved for issuance pursuant to Performance Share
Awards, and the number of shares awarded as Stock Bonuses, when aggregated with
the number of shares issued in the form of Restricted Stock may never exceed
1,000,000.

 

VI. TAX OFFSET BONUS RIGHTS

 

6.1. GRANTS

 

The Committee may, in its discretion, grant Tax Offset Bonus Rights to selected
Participants. Such rights shall be evidenced by Tax Offset Bonus Rights
agreements on the terms and conditions set forth in the Plan, which agreements
shall specify the amount or method of calculating the amount of the rights being
granted and may contain such other terms and conditions as are not inconsistent
with the purposes and provisions of the Plan. Each Tax Offset Bonus Right must
relate to a specific Nonqualified Stock Option granted under Section II of the
Plan. Tax Offset Bonus Rights granted in relation to a specific Nonqualified
Stock Option shall be granted either concurrently or at such later time as
determined by the Committee. The amount of any Tax Offset Bonus Right may be,
but is not required to be, calculated as a specified percentage of the excess of
the Fair Market Value of a share of the Corporation’s Common Stock on the date
when the right is exercised over the price per share under the Option exercised
concurrently with the exercise of such right.

 

18

--------------------------------------------------------------------------------


 

6.2. TAX OFFSET BONUS RIGHTS PERIOD

 

Each Tax Offset Bonus Right and all rights or obligations thereunder shall
expire upon the expiration of the related Nonqualified Stock Option. In no event
may a Tax Offset Bonus Right be exercised later than the tenth anniversary of
the date on which the Tax Offset Bonus Right is granted, and shall be subject to
earlier termination as hereinafter provided.

 

6.3. EXERCISE OF RIGHTS

 

Tax Offset Bonus Rights shall be exercisable to the extent, and only to the
extent, the related Nonqualified Stock Option is exercisable. Tax Offset Bonus
Rights shall only be exercisable concurrently with the exercise of the related
Nonqualified Stock Option; any exercise of the Nonqualified Stock Option shall
also be deemed an exercise of the equivalent number of Tax Offset Bonus Rights.

 

Each holder of a Tax Offset Bonus Right shall agree to give the Committee prompt
written notice of an election made by such holder to exercise said Tax Offset
Bonus Rights subject to the approval of the Committee.

 

Despite any other provision of the Plan, the Committee may impose such
conditions on exercise of Tax Offset Bonus Rights as may be required to satisfy
the requirements of Rule 16b-3 (or any successor rule), promulgated by the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934.

 

Any exercise of a Tax Offset Bonus Right hereunder shall be made beginning on
the third business day following the date of release of the financial data
specified in paragraph (e)(1)(ii) of Rule 16b-3 of the regulations promulgated
under the Securities Exchange Act of 1934 and ending on the twelfth business day
following such date or at such other time as may be permitted under an amendment
or successor rule.

 

6.4. PAYMENTS

 

Upon the exercise of a Tax Offset Bonus Right, the Corporation shall deliver to
the person exercising such right the amount of the right being exercised,
calculated as specified in the Tax Offset Bonus Right agreement with respect
thereto. Payment shall be in either cash, Common Stock or a combination thereof,
as the Committees shall determine. No fractional shares will be issued.

 

6.5. TERMINATION OF EMPLOYMENT

 

Unless otherwise determined by the Committee, in the event a Participant ceases
to be an employee of the Corporation for any reason, any Tax Offset Bonus Right
will be exercisable only to the extent that any related Nonqualified Stock
Option is exercisable under the applicable provisions of the Plan and related
Award Agreement.

 

19

--------------------------------------------------------------------------------


 

VII. OTHER PROVISIONS

 

7.1. RIGHTS OF ELIGIBLE EMPLOYEES, PARTICIPANTS AND BENEFICIARIES

 

(a) Employment Status. Status as an Eligible Employee shall not be construed as
a commitment that any Award will be made under this Plan to an Eligible Employee
or to Eligible Employees generally.

 

(b) No Employment Contract. Nothing contained in this Plan (or in any other
documents related to this Plan or to any Award) shall confer upon any Eligible
Employee or Participant any right to continue in the employ or other service of
the Corporation or constitute any contract or agreement of employment or other
service, nor shall interfere in any way with the right of the Corporation to
change such person’s compensation or other benefits or to terminate the
employment of such person, with or without cause, but nothing contained in this
Plan or any document related hereto shall adversely affect any independent
contractual right of such person without his or her consent thereto.

 

(c) Plan Not Funded. Awards payable under this Plan shall be payable in Shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such Awards. No
Participant, Beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock except as
expressly otherwise provided) of the Corporation by reason of any Award
hereunder. Neither the provisions of this Plan (or of any related documents),
nor the creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Corporation and any Participant,
Beneficiary or other person. To the extent that a Participant, Beneficiary or
other person acquires a right to receive payment pursuant to any Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

 

7.2. ADJUSTMENTS; ACCELERATIONS

 

(a) Adjustments. If the outstanding shares of Common Stock are changed into or
exchanged for cash, other property or a different number or kind of shares or
securities of the Corporation, or if additional shares or new or different
securities are distributed with respect to the outstanding shares of Common
Stock, through a reorganization or merger in which the Corporation is the
surviving entity, or through a combination, consolidation, recapitalization,
reclassification, stock split, stock dividend, reverse stock split, stock
consolidation, dividend or distribution of cash or property to the shareholders
of the Corporation or if there shall occur any other extraordinary corporate
transaction or event in respect of the Common Stock or a sale of substantially
all the assets of the Corporation as an entirety which in the judgment of the
Committee materially affects the Common Stock, then the Committee shall, in such
manner and to such extent (if any) as it deems appropriate and equitable (1)
proportionately adjust any or all terms of outstanding Awards including, but not
limited to (A) the number and kind of shares of Common Stock or other
consideration that is subject to or may be delivered under this Plan and
pursuant to outstanding Awards, (B) the consideration payable with respect to
Awards granted prior to

 

20

--------------------------------------------------------------------------------


 

any such change and the price, if any, paid in connection with Restricted Stock
Awards or (C) the performance standards appropriate to any outstanding Awards;
or (2) in the case of an extraordinary dividend or other distribution, merger,
reorganization, consolidation, combination, sale of assets, split up, exchange,
or spin off, make provision for a cash payment or for the substitution or
exchange of any or all outstanding Awards or the cash, securities or property
deliverable to the holder of any or all outstanding Awards based upon the
distribution or consideration payable to holders of Common Stock upon or in
respect of such event; provided, however, in each case, that with respect to
Awards of Incentive Stock Options, no such adjustment shall be made which would
cause the Plan to violate Section 422 or 424(a) of the Code or any successor
provisions thereto. Corresponding adjustments shall be made with respect to any
Stock Appreciation Rights based upon the adjustments made to the Options to
which they are related. In any of such events, the Committee may take such
action sufficiently prior to such event if necessary to permit the Participant
to realize the benefts intended to be conveyed with respect to the underlying
shares in the same manner as is available to shareholders generally.

 

(b) Acceleration of Awards Upon Change in Control. As to any or all
Participants, upon the occurrence of a Change in Control Event (i) each Option
and Stock Appreciation Right shall become immediately exercisable, (ii)
Restricted Stock shall immediately vest free of restrictions, and (iii) each
Performance Share Award shall become payable to the Participant; provided,
however, that in no event shall any Award be accelerated as to any Section 16
Person to a date less than six months after the Award Date of such Award.
Notwithstanding the foregoing, prior to a Change in Control Event, the Committee
may determine that, upon its occurrence, there shall be no acceleration of
benefits under Awards or determine that only certain or limited benefits under
Awards shall be accelerated and the extent to which they shall be accelerated,
and/or establish a different time in respect of such event for such
acceleration. In that event, the Committee will make provision in connection
with such transaction for continuance of the Plan and the assumption of Options
and Awards theretofore granted, or the substitution for such with new Options
and Awards covering the stock of a successor employer corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to number and kind of
shares and prices. In addition, the Committee may override the limitations on
acceleration in this Section 7.2(b) by express provision in the Award Agreement
and may accord any Participant a right to refuse any acceleration, whether
pursuant to the Award Agreement or otherwise, in such circumstances as the
Committee may approve. Any acceleration of Awards shall comply with applicable
regulatory requirements. including without limitation Section 422 of the Code.

 

(c) Possible Early Termination of Accelerated Awards. If any Option or other
right to acquire Shares under this Plan has not been exercised prior to (i) a
dissolution of the Corporation, (ii) a reorganization event described in
Section 7.2(a) that the Corporation does not survive, or (iii) the consummation
of a reorganization event described in Section 7.2(a) that results in a Change
in Control Event approved by the Board and no provision has been made for the
survival, substitution, exchange or other settlement of such Option or right,
such Option or right shall thereupon terminate.

 

21

--------------------------------------------------------------------------------


 

7.3. EFFECT OF TERMINATION OF EMPLOYMENT

 

The Committee shall establish in respect of each Award granted to an Eligible
Employee the effect of a termination of employment on the rights and benefits
thereunder and in so doing may make distinctions based upon the cause of
termination, e.g., retirement, early retirement, termination for cause,
disability or death. Notwithstanding any terms to the contrary in an Award
Agreement or this Plan, the Committee may decide in its complete discretion to
extend the exercise period of an Award (although not beyond the period described
in Section 2.3(b)) and the number of shares covered by the Award with respect to
which the Award is exercisable or vested.

 

7.4. COMPLIANCE WITH LAWS

 

This Plan, the granting and vesting of Awards under this Plan and the offer,
issuance and delivery of Shares and/or the payment of money under this Plan or
under Awards granted hereunder are subject to compliance with all applicable
federal and state laws, rules and regulations (including, but not limited to,
state and federal securities laws and federal margin requirements) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Corporation, be necessary or advisable in connection
therewith. Any securities delivered under this Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Corporation, provide such assurances and representations to the Corporation
as the Corporation may deem necessary or desirable to assure compliance with all
applicable legal requirements.

 

7.5. TAX WITHHOLDING

 

(a) Cash or Shares. Upon any exercise, vesting, or payment of any Award, the
Corporation shall have the right at its option to (i) require the Participant
(or Personal Representative or Beneficiary, as the case may be) to pay or
provide for payment of the amount of any taxes which the Corporation may be
required to withhold with respect to such transaction or (ii) deduct from any
amount payable in cash the amount of any taxes which the Corporation may be
required to withhold with respect to such cash amount. In any case where a tax
is required to be withheld in connection with the delivery of Shares under this
Plan, the Committee may grant (either at the time of the Award or thereafter) to
the Participant the right to elect, or the Committee may require (either at the
time of the Award or thereafter), pursuant to such rules and subject to such
conditions as the Committee may establish, to have the Corporation reduce the
number of shares to be delivered by the appropriate number of shares valued at
their then Fair Market Value, to satisfy such withholding obligation.

 

(b) Tax Loans. The Committee may, in its discretion, authorize a loan to an
Eligible Employee in the amount of any taxes which the Corporation may be
required to withhold with respect to Shares received (or disposed of, as the
case may be) pursuant to a transaction described in subsection (a) above. Such a
loan shall be for a term, at a rate of interest and pursuant to such other terms
and conditions as the Committee, under applicable law, may establish and such
loan need not comply with the provisions of Section 1.9.

 

22

--------------------------------------------------------------------------------


 

7.6. PLAN AMENDMENT, TERMINATION AND SUSPENSION

 

(a) Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No Awards may be
granted during any suspension of this Plan or after termination of this Plan,
but the Committee shall retain jurisdiction as to Awards then outstanding in
accordance with the terms of this Plan. Any suspension will not affect the
expiration of the Plan set forth in Section 7.9.

 

(b) Shareholder Approval. If any amendment would materially increase the
aggregate number of securities that may be issued under this Plan or materially
modify the requirements as to eligibility for participation in this Plan, then
to the extent then required by Rule 16b-3 to secure benefits thereunder or to
avoid liability under Section 16 of the Exchange Act (and Rules thereunder) or
required under Section 424 of the Code or any other applicable law, or deemed
necessary or advisable by the Board, such amendment shall be subject to
shareholder approval.

 

(c) Amendments to Awards. Without limiting any other express authority of the
Committee under, but subject to the express limits of, this Plan, the Committee
by agreement or resolution may waive conditions of or limitations on Awards that
the Committee in the prior exercise of its discretion has imposed, without the
consent of the Participant, and may make other changes to the terms and
conditions of Awards that do not affect in any manner materially adverse to the
Participant his or her rights and benefits under an Award.

 

(d) Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of the Plan or change of or affecting any outstanding Award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Corporation under any Award granted under this Plan prior to
the effective date of such change. Changes contemplated by Section 7.2 shall not
be deemed to constitute changes or amendments for purposes of this Section 7.6.

 

7.7. PRIVILEGES OF STOCK OWNERSHIP

 

Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
Shares not actually delivered to and held of record by him or her. No adjustment
will be made for dividends or other rights as a shareholder for which a record
date is prior to such date of delivery.

 

7.8. EFFECTIVE DATE OF THE PLAN

 

This Plan shall be effective as of January 26, 1999, the date of Board approval,
subject to shareholder approval within 12 months thereafter.

 

23

--------------------------------------------------------------------------------


 

7.9. TERM OF THE PLAN

 

No Award shall be granted more than ten years after the effective date of this
Plan (the “termination date”). Unless otherwise expressly provided in this Plan
or in an applicable Award Agreement, any Award thereto granted may extend beyond
such date, and all authority of the Committee with respect to Awards hereunder
shall continue during any suspension of this Plan and in respect of outstanding
Awards on such termination date.

 

7.10. GOVERNING LAW; CONSTRUCTION; SEVERABILITY

 

(a) Choice of Law. This Plan, the Awards, all documents evidencing Awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of California applicable to contracts made and
performed within such State, except as such laws may be supplanted by the laws
of the United States of America, which laws shall then govern its effect and its
construction to the extent they supplant California law.

 

(b) Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

 

(c) Plan Construction.

 

(i) It is the intent of the Corporation that this Plan and Awards hereunder
satisfy and be interpreted in a manner that in the case of Participants who are
or may be subject to Section 16 of the Exchange Act satisfies the applicable
requirements of Rule 16b-3 so that such persons will be entitled to the benefits
of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder. If any provision of
this Plan or of any Award or any prior action by the Committee would otherwise
frustrate or conflict with the intent expressed above, that provision to the
extent possible shall be interpreted and deemed amended so as to avoid such
conflict, but to the extent of any remaining irreconcilable conflict with such
intent as to such persons in the circumstances, such provision shall be deemed
void.

 

(ii) It is the further intent of the Corporation that options or Stock
Appreciation Rights with an exercise or base price not less than Fair Market
Value on the date of grant, that are granted to or held by a Section 16 Person,
shall qualify as performance-based compensation under Section 162(m) of the
Code, and this Plan shall be interpreted consistent with such intent.

 

24

--------------------------------------------------------------------------------


 

7.11. CAPTIONS

 

Captions and headings are given to the sections and subsections of this Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

7.12. NON-EXCLUSIVITY OF PLAN

 

Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock under any other plan or authority.

 

25

--------------------------------------------------------------------------------
